ACCEPTED
                                                                                              04-15-00346-CV
                                                                                  FOURTH COURT OF APPEALS
                                                                                       SAN ANTONIO, TEXAS
                                                                                          6/4/2015 3:06:33 PM
                                  04-15-00346-CV                                               KEITH HOTTLE
                                                                                                       CLERK

                                   NO. CV-15-000043

IN THE MATTER OF THE                         §   IN THE DISTRICT COURT
THE MARRIAGE OF                              §                             FILED IN
                                                                    4th COURT OF APPEALS
                                             §                       SAN ANTONIO, TEXAS
PETER HENRY NAUMBURG                         §   198TH      JUDICIAL06/4/2015
                                                                     DISTRICT 3:06:33 PM
                                             §
                                                                      KEITH E. HOTTLE
AND                                          §                              Clerk
                                             §
NEIDA COURTNEY NAUMBURG                      §   BANDERA COUNTY, TEXAS

                         PETITIONER’S NOTICE OF APPEAL

          This Notice of Appeal is filed by Petitioner Peter Henry Naumburg who seeks to
appeal all parts of the trial court’s judgment dated March 10, 2105. Appeal is being taken
to the Fourth Court of Appeals in San Antonio.
                                                 Respectfully submitted,

                                                  /s/ Jeff Small
Reed Greene, MPA, JD                             Jeff Small
State Bar No. 0830970                            State Bar No. 00793027
ATTORNEY AT LAW                                  LAW OFFICE OF JEFF SMALL
26254 IH 10 West, Suite 135                      12451 Starcrest Dr., Suite 100
Boerne, TX 78006                                 San Antonio, TX 78216 .2988
210.826.1233/F: 210.826.4784                     210.496.0611/f: 210.579.1399
c.reed.greene@gmail.com                          jdslaw@satx.rr.com

                                   Counsel for Petitioner




Notice of Appeal.wpd                    Page 1 of 2
                             CERTIFICATE OF SERVICE

I hereby certify that on this 4th day of June, 2015, a true and correct copy of Petitioner’s
Notice of Appeal was served on counsel of record/ interested parties pursuant to the Texas
Rules of Civil Procedure:

William McNaught                                 Keith E. Hottle, Clerk
State Bar No.                                    Fourth Court of Appeals
MCNAUGHT LAW FIRM                                300 Dolorosa, Suite 3200
28580 IH 10 West, Suite 4                        Cadena Reeves Justice Center
Boerne, TX 78006                                 San Antonio, TX 78205
210.202.0088/f:888.723.1795




                                                   /S/Jeff Small
                                                 Jeff Small
                                                 Reed Greene




Notice of Appeal.wpd                    Page 2 of 2